PER CURIAM.
This is an appeal from a final order dismissing appellant’s complaint for lack of prosecution pursuant to rule 1.420(e) of the Florida Rules of Civil Procedure.
A review of the record on appeal in this cause reveals that there was record activity within one year prior to the filing of appel-lee’s motion to quash service and dismiss.
*983Accordingly, the dismissal for lack of prosecution is reversed and this cause is remanded for further proceedings.
DOWNEY and ANSTEAD, JJ., and RIVKIND, LEONARD, Associate Judge, concur.